Citation Nr: 9934120	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-08 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating 
from January 30, 1997, denied service connection for 
arthritis of the cervical spine, and denied service 
connection for arthritis of the knees, shoulders, and right 
wrist.

The Board notes that, although the veteran's notice of 
disagreement was construed as disagreeing with all three 
issues decided in the June 1997 rating decision, the June 
1998 substantive appeal (VA Form 9) and subsequent argument 
on appeal from the veteran's representative referred only to 
the issue of service connection for arthritis of the cervical 
spine.  Accordingly, the Board has concluded that the veteran 
is currently seeking appellate review only with respect to 
the issue of entitlement to service connection for arthritis 
of the cervical spine.


FINDING OF FACT

The claim for service connection for arthritis of the 
cervical spine is not plausible.


CONCLUSION OF LAW

The claim for service connection for arthritis of the 
cervical spine is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board must determine whether the veteran has 
submitted evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  If he has not, the claim must fail, and VA is not 
obligated to assist the veteran in the development of the 
claim.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and medical evidence of a nexus between the 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The veteran has indicated that his current arthritis of the 
cervical spine is related to a neck disorder manifested in 
service.  The service medical records show that there were no 
noted neck/cervical spine problems at the induction 
examination in August 1965.  A record dated in November 1966 
shows that the veteran complained of stiffness of the neck.  
It was noted that he was given some medication for the 
problem.  The remaining service medical records are negative 
for complaints of, treatment for, or a diagnosis of a 
neck/cervical spine disorder.  In addition, the separation 
examination report dated in July 1967 indicates that the neck 
and spine were normal.  The veteran apparently reported no 
neck problems at the separation examination.

The post-service evidence includes private medical records of 
treatment from July 1969 to January 1997 by D. J. Nagengast, 
M. D.  A record dated in July 1969 shows that the veteran 
complained of a sore left neck which started two days before.  
It was also noted that the veteran had had a similar episode 
in August 1968, was seen by another physician and given pills 
and heat, which helped.  The July 1969 record also notes that 
X-rays of the cervical spine were negative.  The diagnosis 
was acute torticollis.  

Additional records from Dr. Nagengast show that the veteran 
complained of a stiff neck on the right side in September 
1973.  Another record dated in May 1995 shows that the 
veteran had X-rays of the cervical spine which showed 
osteoarthritis of the cervical spine.

Private medical records from Scott R. Plath, Chiropractor, 
show that the veteran has received treatment since March 1980 
for various spine disorders, to include neck/cervical spine 
problems. 

A VA examination of the spine in April 1997 resulted in a 
diagnosis of degenerative joint disease, cervical spine.

The veteran testified at a personal hearing in December 1997 
before a hearing officer at the RO.  He stated that he had 
had no direct injury to his neck in service.  He testified 
that in November 1966 he had had a stiff neck and went to the 
first aid station for treatment.  The doctor gave him a shot 
in the neck near the spine.  The veteran reported that X-rays 
were taken at that time.  The veteran further stated that in 
1968 he had the same neck problem as in service, where his 
head/neck was locked with his head tilted over his shoulder.  
He went to a chiropractor for treatment for three days and 
then that person sent him to a medical doctor.  The veteran 
testified that that chiropractor was deceased but possibly 
his son, Bradley Strunk, who still ran the business might 
have the records.  The doctor to whom he was referred, Dr. 
Charles Swift, was deceased and the veteran stated that 
information he received was that Dr. Swift's records were no 
longer available.  The veteran also testified that he 
received medical treatment for his neck from Dr. Nagengast, 
from 1969, and from Dr. Plath from 1980.  The veteran also 
testified that he was not satisfied with the April 1997 VA 
examination as it only lasted for 15 minutes and the examiner 
did not seem to know where his medical records were located.  
In addition, the examiner indicated that she was a student, 
not a doctor.

In the substantive appeal received in June 1998, the veteran 
noted that he was diagnosed with torticollis in 1969, which 
he claimed was a form of arthritis.  He also noted that he 
was in a jeep accident in service in June or July 1966 and he 
believed that he injured his neck in that accident.

The Board finds that the veteran's claim for service 
connection for arthritis of the cervical spine is not well 
grounded.  Although the evidence shows that he currently has 
arthritis of the cervical spine, there is no medical evidence 
of such disability in service or within one year after 
service.  In addition, there is no medical evidence 
suggesting that the cervical spine arthritis is related to 
service.  The evidence linking the disability to service is 
limited to the veteran's own statements.  As a lay person, 
the veteran is not competent to render a medical opinion 
linking the cervical spine arthritis to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the veteran's claim 
is not well grounded.  

The veteran testified that he was treated in 1968 by a 
chiropractor, Mr. Strunk, and although he is deceased, his 
son, [redacted], might have those medical records.  As 
the veteran's claim for service connection for arthritis of 
the cervical spine is not well grounded, VA has not duty to 
assist the veteran in the development of facts pertinent to 
his claim, to include locating and obtaining the 1968 
treatment records.  If the veteran is able to obtain the 1968 
records, he is free to submit those records in support of an 
application to reopen his claim.


ORDER

Service connection for arthritis of the cervical spine is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

